Citation Nr: 0844125	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-17 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for paroxysmal positional 
vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from June 1942 to December 
1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's paroxysmal positional vertigo, 
initially demonstrated years after service, is causally or 
etiologically related to his service in the military.


CONCLUSION OF LAW

Paroxysmal positional vertigo was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter dated in February 2006 from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letter informed the appellant of what evidence was 
required to substantiate his claim for service connection.  
The letter also informed him of his and VA's respective 
duties for obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including a transcript of 
the veteran's hearing before the undersigned Veterans Law 
Judge (VLJ).  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for paroxysmal 
positional vertigo, so it must be denied.  38 C.F.R. § 3.102.  

The veteran's available service medical records, including 
his December 1945 separation examination report, are entirely 
negative for any complaint, treatment, or diagnosis of 
paroxysmal positional vertigo.  In fact, the veteran had a 
normal clinical evaluation of the neurological and 
cardiovascular systems.  The veteran did not report any 
complaints in the manner now alleged (i.e., dizziness) at his 
military separation examination.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incident in 
question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
56 (1996).  It stands to reason that, if he indeed had any 
problems with paroxysmal positional vertigo at his discharge 
from service, then he would have at least mentioned this 
during his military examination.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").

There also is no objective evidence of continuity of 
symptomatology during the years immediately following the 
veteran's discharge from active military service and the 
initial diagnosis of paroxysmal positional vertigo.  In fact, 
the evidence of record clearly demonstrates that he did not 
have relevant symptoms or receive treatment for paroxysmal 
positional vertigo until 2002, approximately 57 years after 
his discharge from service.  See Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence, which weighs against the 
claim).  

More significantly, there is no competent clinical evidence 
that relates his current paroxysmal positional vertigo to his 
service.  In statements dated in January 2008 and April 2008, 
J.J.Z., M.D., of the Michigan Ear Institute opined that the 
veteran's dizziness was likely related to his military 
service, as the veteran reported experiencing intermittent 
dizziness since 1943, due to the "violent maneuvers" during 
his military flight service.   However, Dr. Z appears to have 
based his opinion solely on the history as related by the 
veteran, without consideration of the veteran's medical 
history as contained in the claims folder.  

Moreover, Dr. Z did not provide a rationale for his opinion, 
or otherwise refer to any credible supporting evidence that 
the veteran's paroxysmal positional vertigo was related to 
the veteran's service.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   
See also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the 
Court rejected a medical opinion as "immaterial" where 
there was no indication the physician had reviewed relevant 
service medical records or any other relevant documents that 
would have enabled him to form an opinion on service 
connection on an independent basis).  Likewise, Dr. Z did not 
reconcile his 2008 statements with his previous medical 
opinion, noted in the veteran's 2002 treatment records from 
the Michigan Ear Institute, which attributed the veteran's 
paroxysmal positional vertigo to vertebrobasilar 
insufficiency, due to the veteran's cardiovascular history.  
See 38 C.F.R. § 3.303(b) (subsequent manifestations of a 
chronic disorder are not service connected where they are 
clearly attributable to intercurrent causes).   Thus, the 
probative value of Dr. Z's opinion is diminished.  See Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).  

Furthermore, the July 2006 VA examiner found that the 
veteran's paroxysmal positional vertigo was unrelated to the 
veteran's service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish. the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  The VA examiner noted that the veteran did not 
endorse a medical history typical of Meniere's disease and 
noted that the veteran's gait was normal and his tympanic 
membranes were intact; there were also no obvious 
neurological signs.  Although the Board may not ignore 
medical opinion evidence, greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not, 
and the extent to which, they reviewed prior clinical records 
and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).   The July 2006 VA examination report indicates 
that the VA examiner reviewed the veteran's entire claims 
folder prior to finding that it was unlikely that the 
veteran's current paroxysmal positional vertigo was related 
to his military service.  The VA examiner's opinion has 
significant probative weight since the opinion was based on a 
review of the complete record, and the VA examiner not only 
considered the veteran's assertions and medical history, but 
also undertook a comprehensive clinical examination of him.  
See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed 
paroxysmal positional vertigo during or as a result of his 
service in the military.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Therefore, the only evidence portending that the veteran's 
paroxysmal positional vertigo is related to his service comes 
from him, personally.  While the veteran is competent to 
report having experienced violent maneuvers during his 
military flight service, and the Board finds the veteran's 
statements to be credible in this regard, as a layperson, the 
veteran simply does not have the necessary medical training 
and/or expertise to diagnose or determine the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against his 
claim, in turn, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for paroxysmal positional 
vertigo is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


